Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 8/11/22 in which Claims 1-10, 14, 15, 17, 18, 21 are pending.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 8/11/22, with respect to Claims 1-10, 14, 15, 17, 18, 21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-10, 14, 15, 17, 18, 21 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shengfeng Cheng on 9/1/22.

The application has been amended as follows: 
Please amend Claim 1 as follows:
A display substrate having a bonding area for bonding with a circuit structure, comprising: 
a plurality of first electrodes and a plurality of second electrodes in the bonding area, a respective one of the plurality of first electrodes being bound to a respective one of the plurality of second electrodes thereby forming a respective pair of a plurality of bound electrode pairs in the bonding area; 
a barrier layer comprising a plurality of barriers respectively between adjacent pairs of the plurality of bound electrode pairs; 
an anisotropic conductive film for bonding the respective one of the plurality of first electrodes and the respective one of the plurality of second electrodes together; and 
a first base substrate and a second base substrate facing the first base substrate; 
wherein the plurality of first electrodes are on the first base substrate; 
the plurality of second electrodes are on the second base substrate; wherein the plurality of barriers comprise: 
a plurality of first barriers respectively in direct contact with the first base substrate, and spaced apart from the second base substrate; and 
a plurality of second barriers respectively in direct contact with the second base substrate and spaced apart from the first base substrate, 
wherein the plurality of first barriers and the plurality of second barriers are alternately in a plurality of gaps respectively in a staggered fashion; 
any of the plurality of first barriers and any of the plurality of second barriers are in different gaps of the plurality of gaps respectively between adjacent pairs of the plurality of bound electrode pairs; 
Page 2 of 11Appl. No. 16/484,763the plurality of first barriers are absent in a gap having a respective one of the plurality of second barriers; 
the plurality of second barriers are absent in a gap having a respective one of the plurality of first barriers, 
two adjacent first gaps having two adjacent first barriers of the plurality of first barriers are spaced apart by an individual second gap having an individual second barrier of the plurality of second barriers, the individual second gap is absent of any  first barrier; and 
two adjacent second gaps having two adjacent second barriers of the plurality of second barriers are spaced apart by an individual first gap having an individual first barrier of the plurality of first barriers, the individual first gap is absent of any  second barrier.
Allowable Subject Matter
4.	Claims 1-10, 14, 15, 17, 18, 21 allowed.
5.	The following is an examiner’s statement of reasons for allowance: Referring to independent claim 1, Lee teaches anisotropic conductive film for electrically connecting chips formed with pads formed on locations in accordance to the bumps. Cho teaches a first guide pattern to enclose the conductive pad and a second guide pattern disposed between the conductive pads and bumps to be alternately disposed with respect to the conductive pads and the bumps and the second guide pattern may be alternately disposed with respect to the first guide pattern based on a gap between conductive pads. Neither Lee or Cho disclose wherein the plurality of first electrodes are on the first base substrate; the plurality of second electrodes are on the second base substrate; wherein the plurality of barriers comprise: a plurality of first barriers respectively in direct contact with the first base substrate, and spaced apart from the second base substrate; and a plurality of second barriers respectively in direct contact with the second base substrate and spaced apart from the first base substrate, wherein the plurality of first barriers and the plurality of second barriers are alternately in a plurality of gaps respectively in a staggered fashion; any of the plurality of first barriers and any of the plurality of second barriers are in different gaps of the plurality of gaps respectively between adjacent pairs of the plurality of bound electrode pairs; Page 2 of 11Appl. No. 16/484,763Response to the non-Final Office Action mailed May 11, 2022 the plurality of first barriers are absent in a gap having a respective one of the plurality of second barriers; the plurality of second barriers are absent in a gap having a respective one of the plurality of first barriers, two adjacent first gaps having two adjacent first barriers of the plurality of first barriers are spaced apart by an individual second gap having an individual second barrier of the plurality of second barriers, the individual second gap is absent of any first barrier; and two adjacent second gaps having two adjacent second barriers of the plurality of second barriers are spaced apart by an individual first gap having an individual first barrier of the plurality of first barriers, the individual first gap is absent of any second barrier; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694